Exhibit 10.2

EXECUTION COPY

TRANSITION SERVICES AGREEMENT

by and between

CITIGROUP INC.

and

PRIMERICA, INC.

Dated as of April 7, 2010



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS Section 1.1    Definitions    1 ARTICLE II SERVICES
Section 2.1    Services to be Provided to Primerica    7 Section 2.2    Services
to be Provided to Citi    8 Section 2.3    Management of Services by Provider   
8 Section 2.4    Omitted Services    8 Section 2.5    Additional Services    9
Section 2.6    Service Coordinators    9 Section 2.7    Standard of Performance
   9 Section 2.8    Cooperation    9 Section 2.9    Migration and Integration   
10 Section 2.10    Conduct of Affiliates    10 ARTICLE III LIMITATIONS
Section 3.1    General Limitations    10 Section 3.2    Third Party Limitations
   11 Section 3.3    Compliance with Laws    11 Section 3.4    Excluded Services
   11 Section 3.5    Force Majeure    12 Section 3.6    Disaster Recovery
Services    12 Section 3.7    Interim Basis Only    12 Section 3.8    No Adverse
Effect    13 ARTICLE IV PAYMENT Section 4.1    Base Term Fees    13 Section 4.2
   Adjustments to Base Cost    14 Section 4.3    Billing and Payment Terms    14
Section 4.4    Sales Taxes    15 Section 4.5    No Offset    15 ARTICLE V ACCESS
AND SECURITY Section 5.1    Access to Networks    15



--------------------------------------------------------------------------------

Section 5.2    Policies and Procedures    16 Section 5.3    Record Retention   
17 Section 5.4    Audit    17 Section 5.5    Regulatory Audit    17 Section 5.6
   Audit Results    18 Section 5.7    Sarbanes Oxley    18 ARTICLE VI
CONFIDENTIALITY Section 6.1    Confidential Materials    19 Section 6.2   
Permitted Disclosures    19 Section 6.3    Disclosure in Compliance with Law   
19 Section 6.4    Unauthorized Disclosures    19 Section 6.5    Failure to
Comply    20 Section 6.6    Injunctive Relief    20 ARTICLE VII INTELLECTUAL
PROPERTY AND DATA Section 7.1    Ownership of Data and Intellectual Property   
20 Section 7.2    Data Protection    21 ARTICLE VIII DISCLAIMER OF WARRANTIES
Section 8.1    Disclaimer of Warranties    21 ARTICLE IX INDEMNIFICATION
Section 9.1    Indemnification of Primerica    21 Section 9.2    Indemnification
of Citi    21 Section 9.3    Indemnification Procedures    22 Section 9.4   
Limitations    25 Section 9.5    Exclusions    25 Section 9.6    Payments    26
Section 9.7    Insurance    26 Section 9.8    Remedies Exclusive    26
Section 9.9    Mitigation    26 ARTICLE X TERM AND TERMINATION Section 10.1   
Term of Agreement    27 Section 10.2    Termination    29 Section 10.3    Effect
of Termination    31

 

ii.



--------------------------------------------------------------------------------

ARTICLE XI MISCELLANEOUS Section 11.1    Construction; Absence of Presumption   
31 Section 11.2    Headings    32 Section 11.3    Notices    32 Section 11.4   
Governing Law    34 Section 11.5    Jurisdiction; Venue; Consent to Service of
Process    34 Section 11.6    Entire Agreement    34 Section 11.7    Amendment,
Modification and Waiver    35 Section 11.8    Severability    35 Section 11.9   
Successors and Assigns; No Third Party Beneficiaries    35 Section 11.10   
WAIVER OF JURY TRIAL    35 Section 11.11    Expenses    35 Section 11.12   
Counterparts    35 Section 11.13    Relationship of the Parties    36
Section 11.14    Dispute Resolution    36

SCHEDULES

 

Schedule 2.1(a)    Citi Non-Benefits Services Schedule 2.1(b)    Citi Benefits
Services Schedule 2.2    Primerica Services Schedule 2.5    Additional Services
Schedule 2.6    Service Coordinators Schedule 3.4    Excluded Services Schedule
3.7    Enterprise License Agreements Schedule 11.14    Executive Committee

 

iii.



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of April 7, 2010
(the “Effective Date”), by and between CITIGROUP INC., a Delaware corporation
(“Citi”), and PRIMERICA, INC., a Delaware corporation (“Primerica,” together
with Citi, the “Parties,” and each individually a “Party”).

WHEREAS, Citi is the indirect owner of all of the issued and outstanding common
stock of Primerica immediately prior to the date hereof; and

WHEREAS, in contemplation of Primerica ceasing to be so wholly owned by Citi,
the Parties hereto have determined that it is necessary and desirable to set
forth certain agreements that will govern certain matters between the Parties
hereto following the completion of the initial public offering of the common
stock of Primerica as of the Effective Date, and this Agreement is one such
agreement.

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Unless the context clearly requires otherwise, the
following terms shall have the following meanings:

“AAA” shall have the meaning set forth in Section 11.15.

“Additional Service” shall have the meaning set forth in Section 2.5(a).

“Affiliate” shall mean, with respect to a Party, any person or entity that,
directly or indirectly, Controls, or is Controlled by, or is under common
Control with, such Party. For the purposes of this Agreement, neither Party
shall be deemed an Affiliate of the other.

“Auditors Attestation” shall have the meaning set forth in Section 5.7(b).

“Bank Holding Company Act” shall mean the Bank Holding Company Act of 1956, as
amended, and the rules, regulations and interpretations of the Federal Reserve
Board thereunder.

“Base Cost” shall have the meaning set forth in Section 4.1(a) & (b).



--------------------------------------------------------------------------------

“Base Term” shall have the meaning set forth in Article X.

“Beneficially Own” and “Beneficially Owned” means “beneficial ownership” within
the meaning of Rule 16a-1(a)(2) promulgated by the SEC under the Exchange Act.

“BHCA Side Letter” shall have the meaning set forth in Section 10.1(b).

“Business” shall mean the business of the subsidiaries of Primerica as the
business was operated by them in the ordinary course prior to the Effective
Date.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in The City of New York.

“Citi Benefits Services” shall have the meaning set forth in Section 2.1(b).

“Citi Fees” shall have the meaning set forth in Section 4.1(a).

“Citi Indemnified Parties” shall have the meaning set forth in Section 9.2.

“Citi Non-Benefits Services” shall have the meaning set forth in Section 2.1(a).

“Citi Parties” shall mean, as applicable, (a) Citi, its Affiliates and its or
their third party service providers, when providing Services or (b) Citi and its
Affiliates, when receiving Services.

“Citi Services” shall have the meaning set forth in Section 2.1(b).

“Citigroup Affiliated Group” means, collectively, Citigroup and all
corporations, partnerships, joint ventures, limited liability companies,
associations and other entities (a) in which Citigroup owns, directly or
indirectly, fifty percent (50%) or more of the outstanding voting stock, voting
power, partnership interests or similar ownership interests, (b) of which
Citigroup otherwise directly or indirectly controls or directs the policies or
operations or (c) which would be considered subsidiaries of Citigroup within the
meaning of Regulation S-K or Regulation S-X, now or hereafter existing, other
than Primerica and its Subsidiaries, now or hereafter existing (all
determinations hereunder to be made after giving effect to the Reorganization
(as defined in the Intercompany Agreement).

 

2.



--------------------------------------------------------------------------------

“Common Stock” means the common stock, par value $0.01 per share, of Primerica
and any other class or series of common stock of Primerica hereafter created.

“Compliance Period” shall have the meaning set forth in Section 5.7.

“Confidential Material” shall have the meaning set forth in Section 6.1.

“Control” and its derivatives mean legal, beneficial or equitable ownership,
directly or indirectly, of more than fifty percent (50%) of the outstanding
voting capital stock (or other ownership interest, if not a corporation) of an
entity, or actual managerial or operational control over such entity.

“Dispute” shall have the meaning set forth in Section 11.14.

“Enterprise License Agreement” shall mean each agreement that is set forth on
Schedule 3.7, in each case as such agreement exists as of the Effective Date.

“Excluded Services” shall have the meaning set forth in Section 3.4.

“Executive Committee” shall have the meaning set forth in Section 11.14.

“Extension Term” shall have the meaning set forth in Section 10.1(a).

“Fees” shall mean the Primerica Fees and the Citi Fees.

“First Benefits Extension Term” shall have the meaning set forth in
Section 10.1(a)(i).

“First Trigger Date” means the earlier of (i) the first date on which the
members of the Citigroup Affiliated Group cease to Beneficially Own, in the
aggregate, shares entitled to fifty percent (50%) or more of the votes entitled
to be cast by the holders of then outstanding Common Stock and (ii) the first
date on which Primerica and its Subsidiaries is or shall be deemed to have been,
under GAAP, deconsolidated from Citigroup for purposes of Citigroup’s
consolidated financial statements.

“Force Majeure Event” shall have the meaning set forth in Section 3.5(a).

“Governmental Authority” means any federal, state, local or foreign government,
any court, administrative, regulatory or other governmental agency, commission
or authority or any organized securities exchange.

 

3.



--------------------------------------------------------------------------------

“Historical Methodology” means the process used prior to the Effective Date to
determine the fees and costs charged to each Service recipient for the
applicable Service.

“Indemnified Parties” shall mean the Citi Indemnified Parties and the Primerica
Indemnified Parties.

“Indemnified Party Counsel” shall have the meaning set forth in
Section 9.3(b)(iv).

“Indemnifying Party” shall mean (a) Citi, with respect to any claim for or right
to indemnification pursuant to Article IX by a Primerica Indemnified Party, and
(b) Primerica, with respect to any claim for or right to indemnification
pursuant to Article IX by a Citi Indemnified Party.

“Indemnity Payments” shall have the meaning set forth in Section 9.6.

“Intellectual Property” shall mean all intellectual property, including all
(i) inventions (whether patentable or unpatentable and whether or not reduced to
practice), improvements thereto, and patents, patent applications, and patent
disclosures, together with provisionals, reissuances, continuations,
continuations-in-part divisions, revisions, extensions, and reexaminations
thereof, (ii) Trademarks, (iii) copyrights and website content, and
applications, registrations, and renewals in connection therewith, (iv) trade
secrets, know-how and confidential business information and, (v) software (in
any form), and electronic data, databases, and data collections.

“Intercompany Agreement” shall mean the Intercompany Agreement by and between
Citi and Primerica, dated as of April 7, 2010.

“Law” shall mean any law, rule, regulation, ordinance, treaty, writ, judicial
decision, judgment, injunction, decree, determination, award or other order of
any Governmental Authority.

“Losses” shall mean all losses, liabilities, claims, damages, settlements,
judgments, awards, actions, suits, fines, penalties, assessments, and all
related costs and expenses (including taxes, reasonable attorneys’ fees and
disbursements, and costs of investigation, litigation and settlement).

“Network” shall mean a Party’s and its Affiliates’ information systems,
including all data they contain and all computer software and hardware.

 

4.



--------------------------------------------------------------------------------

“Personnel” shall mean, with respect to any Party, the employees, officers,
agents, independent contractors and consultants of (a) such Party, (b) the
Affiliates of such Party and (c) any third parties engaged by such Party or its
Affiliates to provide a Service.

“Primerica Fees” shall have the meaning set forth in Section 4.1(b).

“Primerica Indemnified Parties” shall have the meaning set forth in Section 9.1.

“Primerica Parties” shall mean, as applicable, (a) Primerica, its Affiliates and
its or their third-party service providers, when providing Services or
(b) Primerica and its Affiliates, when receiving Services.

“Primerica Services” shall have the meaning set forth in Section 2.2(a).

“Regulatory Bodies” shall have the meaning set forth in Section 5.5.

“Rules” shall have the meaning set forth in Section 11.15.

“Sales Taxes” shall have the meaning set forth in Section 4.4.

“Sarbanes Oxley Act” shall have the meaning set forth in Section 5.7.

“Second Benefits Extension Term” shall have the meaning set forth in
Section 10.1(a)(ii).

“Service Coordinator” shall have the meaning set forth in Section 2.6.

“Service Data” shall have the meaning set forth in Section 7.1(c).

“Services” shall mean the Citi Services, Primerica Services, Omitted Services
and Additional Services, including any and all systems, feeds, Networks and
Intellectual Property to which a Party has access prior to the Effective Date
and which are necessary to provide or receive such Services.

“Term” shall have the meaning set forth in Section 10.1.

“Third Party Claim” shall have the meaning set forth in Section 9.1.

 

5.



--------------------------------------------------------------------------------

“Trademarks” shall mean all registered and unregistered trademarks, service
marks, Internet domain names and other similar designations of source or origin,
together with the goodwill associated with any of the foregoing.

 

6.



--------------------------------------------------------------------------------

ARTICLE II

SERVICES

Section 2.1 Services to be Provided to Primerica.

(a) Citi shall provide, or shall cause its Affiliates or third-party service
providers to provide, to the Primerica Parties all services (other than the Citi
Benefits Services) provided to the Business in the ordinary course prior to the
Effective Date to the extent provided prior to the Effective Date, as the
services are set forth on Schedule 2.1(a) (the “Citi Non-Benefits Services”).
Solely for informational purposes, and without limiting Citi’s rights pursuant
to Section 10.2(b)(ii), Schedule 2.1(a) indicates those Citi Non-Benefits
Services that, as of the Effective Date, Citi believes based upon reasonable
diligence that Primerica must continue to receive to ensure compliance by Citi
or its Affiliates with the Bank Holding Company Act or any other bank regulatory
law, rule, regulation, guidance, order or directive.

(b) Citi shall provide, or shall cause its Affiliates or third party service
providers to provide, to the Primerica Parties the employee-benefit related
services provided to the Business in the ordinary course prior to the Effective
Date to the extent provided prior to the Effective Date, as the services are set
forth on Schedule 2.1(b) (the “Citi Benefits Services” and, together with the
Citi Non-Benefits Services, the “Citi Services”). Solely for informational
purposes, and without limiting Citi’s rights pursuant to Section 10.2(b)(ii),
Schedule 2.1(b) indicates those Citi Benefits Services that, as of the Effective
Date, Citi believes based upon reasonable diligence that Primerica must continue
to receive to ensure compliance by Citi or its Affiliates with the Bank Holding
Company Act or any other bank regulatory law, rule, regulation, guidance, order
or directive.

(c) Citi may, in its sole discretion and without any written notice to
Primerica, engage, or cause one of its Affiliates to engage, one or more persons
(including third parties or Affiliates of Citi) to provide some or all of the
Citi Services, except to the extent such engagement is prohibited by applicable
Law; provided, that Citi shall be responsible for the performance or
non-performance of any such persons, and shall remain responsible for the
performance of the Citi Services in accordance with this Agreement.

(d) In the event that Primerica internally restructures, reorganizes or
transfers all or any part of the Business to an Affiliate or a third party,
Primerica may pass through the Citi Services to such Affiliate or third party;
provided, that Primerica shall (i) remain responsible for the acts and omissions
of such Affiliate or third party in connection with such Citi Services and
(ii) be responsible for any incremental costs or other expenses incurred by Citi
in connection with providing such Citi Services to such Affiliate or third
party. Citi shall continue to provide the Citi Services to such Affiliate or
third party to the extent provided prior to such restructuring, reorganization
or transfer, but only insofar as such Affiliate or such third party continues to
conduct the Business.

 

7.



--------------------------------------------------------------------------------

Section 2.2 Services to be Provided to Citi.

(a) Primerica shall provide, or shall cause its Affiliates or third-party
service providers to provide, to the Citi Parties all services provided to the
business of Citi and its Affiliates in the ordinary course prior to the
Effective Date to the extent provided prior to the Effective Date, as the
services are set forth on Schedule 2.2 (the “Primerica Services”).

(b) Primerica may, in its sole discretion and without any written notice to
Citi, engage, or cause one of its Affiliates to engage, one or more persons
(including third parties or Affiliates of Primerica) to provide some or all of
the Primerica Services, except to the extent such engagement is prohibited by
applicable Law; provided, that Primerica shall be responsible for the
performance or non-performance of any such persons, and shall remain responsible
for the performance of the Primerica Services in accordance with this Agreement.

(c) In the event that Citi internally restructures, reorganizes or transfers all
or any part of the business to which the Primerica Services relate to an
Affiliate or a third party, Citi may pass through the Primerica Services to such
Affiliate or third party; provided, that Citi shall (i) remain responsible for
the acts and omissions of such Affiliate or third party in connection with such
Primerica Services and (ii) be responsible for any incremental costs or other
expenses incurred by Primerica in connection with providing such Primerica
Services to such Affiliate or third party. Primerica shall be obligated to
continue to provide the Primerica Services to such Affiliate or third party to
the extent provided prior to such restructuring, reorganization or transfer, but
only insofar as such Affiliate or such third party continues to conduct the
business to which the Primerica Services relate.

Section 2.3 Management of Services by Provider. Except as may otherwise be
expressly provided in this Agreement, the management of and control over the
provision of the Services by a Party shall reside solely with the Party
providing such Services, and notwithstanding anything to the contrary herein,
such Party shall at any time be permitted to (a) choose the methodology, systems
and applications it utilizes in the provision of such Services, including
without limitation the location from which any Service is provided at any time
and (b) subject to Section 7.14 of the Intercompany Agreement, change its
policies or procedures or any Affiliates or third parties that provide any
Services; provided that such Party provide reasonable advance written notice to
the Party receiving the Services of any change in order for the Party receiving
the Service to make, in an appropriate and economical manner, all necessary
modifications required as a result of the changes. Notwithstanding any changes,
the Party providing the Services shall remain responsible for the performance of
the Services in accordance with this Agreement.

Section 2.4 Omitted Services. If, at any time within ninety (90) days following
the Effective Date, either Party becomes aware of any service that had been
provided prior to the Effective Date that is not included on Schedule 2.1(a),
Schedule

 

8.



--------------------------------------------------------------------------------

2.1(b) or Schedule 2.2, as applicable, and which the Parties had not included as
an Excluded Service on Schedule 3.4 (each such service, an “Omitted Service”),
then upon notice to the other Party, such service will be added to the
applicable schedule and become a Citi Service or Primerica Service, as
applicable. The Party that must resume such Service shall resume provision of
such Service as soon as reasonably practicable. The cost of any Omitted Service
shall be determined in accordance with Section 4.1.

Section 2.5 Additional Services.

(a) If either Party desires to receive an additional service (or to expand the
scope or lengthen the duration of any Service), the Service Coordinators shall
meet (in person or by telephone) within ten (10) days of the other Party’s
receipt of a written notice by the Party desiring to add such additional service
to discuss in good faith whether such other Party is willing to provide such
additional service (or such expanded scope or lengthened duration of a Service)
(each such service, to the extent provided, an “Additional Service”).

(b) The Parties shall mutually agree on the scope, terms, Base Cost and duration
of all Additional Services, all of which shall be set forth on Schedule 2.5.

Section 2.6 Service Coordinators. Citi and Primerica shall each nominate a
representative to act as the primary contact person with respect to the
performance of the Services (each, a “Service Coordinator”). Unless otherwise
agreed upon by the Parties, all communications relating to this Agreement and to
the Services provided hereunder shall be directed to the Service Coordinators.
The initial Service Coordinators for Primerica and Citi, including relevant
contact information, are set forth on Schedule 2.6. Either Party may replace its
Service Coordinator at any time by providing notice in accordance with
Section 11.3 of this Agreement.

Section 2.7 Standard of Performance. Each Party shall (and shall cause any party
performing services on its behalf to) use commercially reasonable efforts, skill
and judgment in providing the Services. Without limiting the foregoing, all
Services shall be provided in a timely and professional workmanlike manner,
consistent with applicable Law and with recent past practice prior to the
Effective Date.

Section 2.8 Cooperation.

(a) Each Party shall use commercially reasonable efforts, and shall use
commercially reasonable efforts to cause its respective Affiliates and
third-party service providers, to cooperate reasonably with the other Party in
all matters relating to the provision and receipt of the Services and to
minimize the expense, distraction and disturbance to each Party, and shall
perform all obligations hereunder in good faith and in accordance with
principles of fair dealing. Such cooperation shall include (i) the execution and
delivery of such further instruments or documents as may be reasonably requested
by the other Party to enable the full performance of each Party’s obligations
hereunder and (ii) notifying the other Party in advance of any changes to a
Party’s operating environment or Personnel (especially changes with respect to
employee status), and working with the other Party to minimize the effect of
such changes.

 

9.



--------------------------------------------------------------------------------

(b) Each Party will use commercially reasonable efforts to provide information
and documentation sufficient for the other Party to perform the Citi Services or
the Primerica Services, as applicable, in the manner they were provided in the
ordinary course prior to the Effective Date, and will use commercially
reasonable efforts to make available, as reasonably requested by the other
Party, sufficient resources and timely decisions, approvals and acceptances in
order that the other Party may perform its obligations under the agreement in a
timely and efficient manner.

(c) The Primerica Parties and the Citi Parties, in each case as Service
recipient, shall follow, and shall cause their respective Affiliates and
third-party service providers to follow, the policies, procedures and practices
with respect to the Services followed by the Citi Parties or the Primerica
Parties, in each case as Service providers, immediately prior to the Effective
Date, except for any changes to such policies, procedures and practices required
due to changes in applicable Law (or changes in the interpretation or
enforcement of applicable Law) following the Effective Date of which the Party
making such change has provided such advance notice as is reasonable under the
circumstances. A failure of either Party to act in accordance with this
Section 2.8 that prevents the other Party or its Affiliates or third parties
from providing a Service hereunder shall relieve the Party providing the Service
of its obligation to provide such Service until such time as the failure has
been cured; provided, that the Party claiming the failure has previously
notified the other Party in writing of such failure.

Section 2.9 Migration and Integration. Each Party shall bear its own costs
incurred in migrating the Citi Services or the Primerica Services, as
applicable, from the other Party’s systems and technology and to integrate the
Citi Services or the Primerica Services, as applicable, with such Party’s own
systems and technology; provided that the Parties shall use reasonable efforts,
communication and cooperation to achieve the migration and transition of Citi
Services and Primerica Services, as applicable, in a timely (with a recognition
of Section 3.7 below) and cost-efficient manner for each of the Parties to the
extent commercially reasonable.

Section 2.10 Conduct of Affiliates. To the extent that any Service is provided
or received by an Affiliate of a Party, such Party shall cause such Affiliate to
comply with the terms and conditions of this Agreement relating to the provision
and receipt of the Services as if such Affiliate were a named Party under this
Agreement.

ARTICLE III

LIMITATIONS

Section 3.1 General Limitations.

(a) Unless expressly provided otherwise herein (i) Citi Parties shall be
required to provide the Citi Services hereunder only to the extent that such
Citi Services were provided to the Business and (ii) the Citi Services shall be
available only for the purposes of conducting the Business.

 

10.



--------------------------------------------------------------------------------

(b) Unless expressly provided otherwise herein (i) Primerica Parties shall be
required to provide the Primerica Services hereunder only to the extent that
such Primerica Services were provided to Citi or its Affiliates in the ordinary
course prior to the Effective Date and (ii) the Primerica Services shall be
available only for the purposes of conducting the business of Citi and its
Affiliates.

(c) In no event shall either Party (or its Affiliates) be obligated to maintain
the employment of any specific employee or, unless the other Party agrees to
bear all associated costs, acquire any specific additional equipment or
software; provided, that such Party shall remain responsible for the performance
of the Citi Services or Primerica Services, as applicable, in accordance with
this Agreement.

Section 3.2 Third Party Limitations. Each Party acknowledges and agrees that the
Services provided by a Party through third parties or using third-party
Intellectual Property are subject to the terms and conditions of any applicable
agreements between the provider of such Service and such third parties. Each
Party providing Services through third parties or using third-party Intellectual
Property shall use commercially reasonable efforts to (a) obtain any necessary
consent from such third parties in order to provide such Services or (b) if any
such consent is not obtained, provide acceptable alternative arrangements to
provide the relevant Services sufficient for the other Party’s purposes. All
costs associated with (a) and (b), above, shall be borne by the Party receiving
the applicable Service; provided that the Party providing such Service shall not
incur any such costs without the prior written consent of the Party receiving
such Service. If any such acceptable alternative arrangement is not reasonably
available or the Party receiving such Service does not consent to pay such
additional costs, the Party scheduled to provide such Service shall not be
required to provide such Service.

Section 3.3 Compliance with Laws. Neither Party shall provide, or cause to be
provided, any Service to the extent that the provision of such Service would
require such Party, any of its Affiliates or any of their respective Personnel
to violate (a) any applicable Law or (b) any policies or procedures of such
Party that were established in response to regulatory concerns. If at any time
during the term of this Agreement, either Party becomes aware of any facts or
circumstances which would cause the provision of any Service to result in any
such violation, such Party, as applicable, shall promptly give notice thereof to
the other Party; provided (a) the Parties make commercially reasonable efforts
to provide acceptable alternative arrangements to provide the relevant Services
sufficient for the other Party’s purposes in a manner that complies with
applicable Law and (b) all costs associated with the acceptable alternative
arrangement shall be borne by the Party receiving the applicable Services.

Section 3.4 Excluded Services. Notwithstanding anything to the contrary set
forth herein, in no event shall the Services include any of the services set
forth on Schedule 3.4 (the “Excluded Services”).

 

11.



--------------------------------------------------------------------------------

Section 3.5 Force Majeure.

(a) The Parties shall use commercially reasonable efforts to provide, or cause
to be provided, the Services without interruption. If any Party providing, or
causing to be provided, Services is wholly or partially prevented from, or
delayed in, providing one or more Services, or one or more Services are
interrupted or suspended, by reason of events beyond its reasonable control
(including acts of God, fire, explosion, accident, floods, earthquakes,
embargoes, epidemics, war, acts of terrorism, or nuclear disaster) (each, a
“Force Majeure Event”), such Party shall not be obligated to deliver the
affected Services during such period, and the Party that would have received
such Services shall not be obligated to pay for any Services not delivered.

(b) Upon the occurrence of a Force Majeure Event, the affected Party shall
promptly give written notice to the other Party of the Force Majeure Event upon
which it intends to rely to excuse its performance, and of the expected duration
of such Force Majeure Event. The duties and obligations of such Party hereunder
shall be tolled for the duration of the Force Majeure Event, but only to the
extent that the Force Majeure Event prevents such Party from performing its
duties and obligations hereunder.

(c) During the duration of a Force Majeure Event, the affected Party shall use
commercially reasonable efforts to avoid or remove such Force Majeure Event, and
shall use commercially reasonable efforts to resume its performance under this
Agreement with the least practicable delay. From and during the occurrence of a
Force Majeure Event, the other Party may replace the affected Services by
providing such Services for itself or engaging a third party to provide such
Services.

(d) For the period beginning thirty (30) days after the occurrence of a Force
Majeure Event and ending upon the termination of such Force Majeure Event, the
affected Party shall pay or reimburse, as applicable, the difference, if any,
between (i) all of the other Party’s reasonable costs associated with any
replacement Services and (ii) the amount the other Party would have paid to such
Party under the terms of this Agreement for the provision of such Services had
such Party continued to perform such Services.

Section 3.6 Disaster Recovery Services. No Party shall be required to provide
disaster recovery Services to the extent that the Party that would receive such
Services has materially altered the equipment, hardware or software to which
such disaster recovery Services pertain.

Section 3.7 Interim Basis Only. Each Party acknowledges that the purpose of this
Agreement is to provide Services to the other Party on an interim basis, until
such Party can perform the Services for itself. Accordingly, at all times from
and after the Effective Date, each Party receiving Services hereunder shall use
commercially reasonable efforts to make or obtain any approvals, permits or
licenses, implement any computer systems and take, or cause to be taken, any and
all other actions necessary or advisable for it to provide such Services for
itself as soon as commercially reasonably

 

12.



--------------------------------------------------------------------------------

practicable; provided that this Section 3.7 shall not apply to Primerica’s
continued receipt of the Citi Service that consists of the ability to receive
products or services, as applicable, pursuant to the Enterprise License
Agreements, which shall be governed by Section 10.1(c).

Section 3.8 No Adverse Effect. In providing the Services, no Party shall take
any action that could reasonably be expected to have a material adverse effect
on the assets or business of the other Party or any of its Affiliates, or on the
ability of the other Party to comply with its obligations under this Agreement,
without obtaining such other Party’s prior written consent.

ARTICLE IV

PAYMENT

Section 4.1 Base Term Fees.

(a) In consideration for the Citi Services and subject to Section 10.1(b) and
Section 10.2(b)(ii), Primerica shall pay to Citi (i) fees and costs for each
such Citi Service or Additional Service (x) as determined in a manner consistent
with the Historical Methodology or (y) as otherwise expressly agreed by the
Parties prior to the Effective Date, or in the case of an Additional Service,
after the Effective Date (the “Base Cost”) plus (ii) to the extent not covered
by the Base Cost, any reasonable out-of-pocket expenses incurred by Citi in
providing the Citi Services, in accordance with Citi’s existing expense
policies, which are incidental to providing the Citi Services or Additional
Services and are not incorporated in the Historical Methodology (together with
the Base Cost, the “Citi Fees”); provided that any out-of-pocket expenses shall
be agreed upon in advance by the Parties unless such out-of-pocket expenses were
passed through to Primerica or its subsidiaries in the ordinary course prior to
the Effective Date. The current Base Cost (or the methodology for determining
the Base Cost) of each Citi Service is set forth on Schedule 2.1(a) and Schedule
2.1(b).

(b) In consideration for the Primerica Services, Citi shall pay to Primerica
(i) fees and costs for each such Primerica Service or Additional Service (x) as
determined in a manner consistent with the Historical Methodology or (y) as
otherwise expressly agreed by the Parties prior to the Effective Date, or in the
case of an Additional Service, after the Effective Date (the “Base Cost”) plus
(ii) to the extent not covered by the Base Cost, any reasonable out-of-pocket
expenses incurred by Primerica in providing the Primerica Services, in
accordance with Primerica’s existing expense policies, which are incidental to
providing the Primerica Services or Additional Services and are not incorporated
in the Historical Methodology (together with the Base Cost, the “Primerica
Fees”); provided that any out-of-pocket expenses shall be agreed upon in advance
by the Parties unless such out-of-pocket expenses were passed through to Citi or
its subsidiaries in the ordinary course prior to the Effective Date. The current
Base Cost (or the methodology for determining the Base Cost) of each Primerica
Service is set forth on Schedule 2.2.

 

13.



--------------------------------------------------------------------------------

Section 4.2 Adjustments to Base Cost. Notwithstanding anything to the contrary
set forth herein, but subject to the last sentence of this Section 4.2, each of
Citi or Primerica, as service provider, may adjust the Base Cost of a Service
provided by or on behalf of such Party once per calendar year, to the extent
that such cost increase is generally applicable to all recipients of such
Service from such Party, including similar services provided to such Party’s
Affiliates; provided that no such increase made by either Party shall be
effective prior to January 1, 2011. Notwithstanding the foregoing, with respect
to any Base Cost of a Citi Service designated with a TSA ID beginning with “FF”
on Schedule 2.1(a), Citi may not adjust such Base Cost except as mutually agreed
by the Parties.

Section 4.3 Billing and Payment Terms.

(a) For each country in which a Party provides Services to a recipient located
in the same country: (i) such providing Party shall invoice the Party receiving
such Services on a monthly basis (such invoice to set forth a description of the
Services provided and reasonable documentation to support the charges thereon)
for all Services that such providing Party delivered during the preceding month,
denominated in the local currency of such country, (ii) each such invoice shall
be payable within sixty (60) days after such receiving Party’s receipt of the
invoice and (iii) payment of such invoices shall be made by such receiving Party
to such providing Party in the local currency of the applicable country. Any
Service for which the foregoing process does not apply shall be invoiced by the
Party providing such Service to the Party receiving such Service in accordance
with the foregoing timetable and in U.S. Dollars, and shall be paid by the Party
receiving such Services in accordance with the foregoing timetable and in U.S.
Dollars; provided, that the Party providing such Service and the Party receiving
such Service may mutually agree to provide invoices and make payments in a
different currency.

(b) If any undisputed invoice or undisputed portion of an invoice is not paid in
full within sixty (60) days after the date of the invoice, interest shall accrue
on the unpaid amount at the annual rate equal to the “Prime Rate” as reported in
The Wall Street Journal on the thirtieth (30th) day after the date of the
invoice (or, if such day is not a Business Day, the first Business Day
immediately after such day), calculated on the basis of a year of three hundred
sixty (360) days and the actual number of days elapsed between the end of the
sixty (60) day period and the actual payment date.

(c) A Party may dispute any or all charges within ninety (90) days after the
receipt of the applicable invoice. If a Party disputes any charges, the Parties
shall work together in good faith to resolve such dispute in accordance with
Section 11.14. If the resolution of such a dispute is that a Party owes an
amount of money to the other Party, the Party that owes money shall add a credit
of such owed amount to the next invoice that such Party prepares as a Service
provider, provided, that if no further such invoices are due, the Party owing
such amount shall pay it to the other Party within sixty (60) days following
resolution of the dispute. A failure by a Party to dispute a charge within
ninety (90) days after receipt of invoice shall not waive such Party’s audit and
collection rights under Article V.

 

14.



--------------------------------------------------------------------------------

(d) The Parties acknowledge that there may be a lag in the submission of charges
from third parties relating to the provision of Services, and that the Party
providing Services through such third parties shall use commercially reasonable
efforts to obtain such third-party invoices, and to provide same to the other
Party, in a timely fashion.

(e) The existence of a dispute pursuant to Section 4.3(c) above shall not excuse
either Party from any other obligation under this Agreement, including each
Party’s obligations to continue to provide Services hereunder.

Section 4.4 Sales Taxes. All consideration under this Agreement is exclusive of
any sales, transfer, value-added, goods or services tax or similar gross
receipts based tax (including any such taxes that are required to be withheld,
but excluding all other taxes including taxes based upon or calculated by
reference to income or capital) imposed against or on services provided (“Sales
Taxes”) by a Party providing Services hereunder and such Sales Taxes will be
added to the consideration where applicable. Such Sales Taxes shall be
separately stated on the relevant invoice to the Party receiving Services
hereunder. All taxable goods and services for which a Party receiving Services
hereunder is compensating, or reimbursing, a Party providing Services hereunder
shall be set out separately from non-taxable goods and services, if practicable.
The Party receiving Services hereunder shall be responsible for any such Sales
Taxes and shall either (a) remit such Sales Taxes to the Party providing
Services hereunder (and such providing Party shall remit the such amounts to the
applicable taxing authority) or (b) provide such providing Party with a
certificate or other acceptable proof evidencing an exemption from liability for
such Sales Taxes. In the event the Party providing Services hereunder fails
timely to invoice Sales Taxes on taxable goods or services covered by this
Agreement, such providing Party shall notify the Party receiving Services
hereunder and such receiving Party shall remit such Sales Taxes to such
providing Party.

Section 4.5 No Offset. In no event shall a Party offset any amounts due
hereunder for its receipt of Services by amounts owed to it hereunder for its
provision of Services.

ARTICLE V

ACCESS AND SECURITY

Section 5.1 Access to Networks.

(a) Each Party may provide the other Party with access to such Party’s Network
via a secure, industry-standard method selected by such Party with reasonable
input from such other Party, as necessary to provide or receive the Services, as
applicable; provided, that the cost of providing access shall be charged in
accordance with Section 4.1.

 

15.



--------------------------------------------------------------------------------

(b) Each Party shall only use (and will ensure that its Personnel only use) the
other Party’s Network for the purpose of providing or receiving, and only to the
extent required to provide or receive, the Services.

(c) Neither Party shall allow nor permit its agents or subcontractors to use or
have access to the other Party’s Network except to the extent that such other
Party gives its express prior written approval for such use or access by each
relevant agent or subcontractor.

(d) Neither Party shall (and shall ensure that its Personnel shall not): (i) use
the other Party’s Network to develop software, process data or perform any work
or services other than for the purpose of providing or receiving the Services,
(ii) break, interrupt, circumvent, adversely affect or attempt to break,
interrupt, circumvent or adversely affect any security system or measure of the
other Party; (iii) obtain, or attempt to obtain, access to any hardware, program
or data comprised in the other Party’s Network except to the extent reasonably
necessary to perform or receive the Services; or to which such other Party has
given its prior written consent for such Party to obtain or attempt to obtain
such access; or (iv) use, disclose or give access to any part of the other
Party’s Network to any third party, other than its agents and sub-contractors
authorized by such other Party in accordance with this Section 5.1. All user
identification numbers and passwords for a Party’s Network disclosed to the
other Party, and any information obtained from the use of such Party’s Network,
shall be deemed Confidential Material of such Party.

(e) If a Party or any of its Personnel breach any provision of this Article,
such Party shall promptly notify the other Party of such breach and cooperate as
requested by such other Party in any investigation of such breach.

(f) A material failure to comply with the provisions of this Section 5.1 shall
constitute a material breach of this Agreement.

Section 5.2 Policies and Procedures.

(a) When receiving Services, each Party shall (and shall ensure that its
Personnel) comply with all policies, procedures and regulations of the other
Party relating to confidentiality, continuity of business and computer and
network security measures, including data encryption policies and procedures
established by such other Party, to the extent that such polices, procedures and
regulations have been disclosed to such Party.

(b) Each Party shall ensure that when entering or within the other Party’s
premises, all such Party’s Personnel must establish their identity to the
satisfaction of security Personnel and comply with all directions given by them,
including directions to display any identification cards provided by such other
Party or to vacate the premises of such other Party.

 

16.



--------------------------------------------------------------------------------

Section 5.3 Record Retention. Each Party shall take reasonable steps to preserve
and maintain all records relating to the Services provided hereunder, which
records shall be retained by such Party or its Affiliates for the period of time
specified in such Party’s record retention policies and procedures.

Section 5.4 Audit.

(a) Each Party may from time to time review or audit any document, information
or matter relating to the other Party’s performance under this Agreement through
its own staff or through contractors, agents, auditors or advisers and will
ensure that such persons are bound by a confidentiality provision substantially
similar to that contained in Article VI.

(b) Each Party, as service provider, will provide the other Party and its
Personnel, auditors and advisers with such information, assistance and access to
such Party’s premises, employees and documentation as is reasonable in order
that they may fully and promptly carry out each audit described in
Section 5.4(a); provided, that: (i) such other Party will permit such Party the
opportunity to deliver up any information required by such other Party prior to
such other Party carrying out any audit hereunder which may render an audit
visit unnecessary; (ii) such access shall not unreasonably interfere with the
conduct of the business of the Party providing access; and (iii) in the event
any Party reasonably determines that affording any such access to the other
Party would be commercially detrimental in any material respect or violate any
applicable Law or any agreement to which such Party is a party, or waive any
attorney-client privilege applicable to such Party, the Parties shall use
reasonable efforts to permit the compliance with such request in a manner that
avoids such harm or consequence.

Section 5.5 Regulatory Audit. In addition to the rights set out above, each
Party acknowledges and agrees that certain government departments and
regulatory, statutory and other entities, committees and bodies which, whether
under Law or codes of practice or otherwise, are entitled to regulate,
investigate or influence any matters within this Agreement or any other affairs
of the other Party (collectively, “Regulatory Bodies”) from time to time require
the right, whether by virtue of Law or code of practice or otherwise, to
investigate the affairs of such Party; and, accordingly, such Party agrees to
provide such access as is referred to in Section 5.4 and all such other access,
information and assistance as such Regulatory Bodies properly require in order
to fulfill such requirements. If the other Party considers that any requirement
relates to information which is confidential to such other Party, such other
Party will be entitled to disclose the information directly to the Regulatory
Body without having to disclose it to such Party.

 

17.



--------------------------------------------------------------------------------

Section 5.6 Audit Results.

(a) Without prejudice to each Party’s other rights under this Agreement, if a
Party’s exercise of its rights under this Article V results in audit findings
that the other Party has failed to perform its material obligations under this
Agreement, such Party will make the audit findings available to such other
Party, and the Parties will use all reasonable efforts to agree to a remedial
plan and a timetable for achievement of the planned actions or improvements.
Following agreement of the timetable, such other Party will implement that plan
in accordance with the agreed timetable and will confirm its completion by a
notice in writing to such Party. If such other Party fails to agree or implement
such plan, such Party will be entitled to terminate this Agreement or any part
thereof pursuant to the provisions of Article X.

(b) If a Party’s exercise of its rights under this Article V results in audit
findings that any Fees have been overpaid by such Party, then upon receiving
notice of such audit findings, the appropriate reduction will be made to the
next applicable invoice(s). If such audit findings show that such Party overpaid
by five percent (5%) or greater, the other Party shall bear any costs associated
with such audit.

Section 5.7 Sarbanes Oxley. At all times during the Term and continuing
thereafter until the later of the completion of the audit of the applicable
Party’s financial statements or the completion and filing of the applicable
Party’s annual report, in each case for the fiscal year during which this
Agreement expires or terminates (the “Compliance Period”), the other Party
shall, and shall cause its Affiliates or third party service providers providing
Services hereunder to:

(a) maintain in effect all controls, operations and systems (consistent with
past procedures immediately prior to the Effective Date) necessary and
appropriate to enable such Party to comply with their obligations under the
Sarbanes Oxley Act of 2002 (as amended), the rules and regulations promulgated
thereunder and the SEC guidance issued with respect thereto, including
Section 302 and Section 404 (the “Sarbanes Oxley Act”), the rules and
regulations promulgated thereunder and the SEC guidance issued with respect
thereto;

(b) provide to such Party or their auditors and counsel on a timely basis, all
information, reports and other material which such Party or its auditors or
counsel may reasonably request in order to (i) evaluate and confirm that such
Party is in compliance with its obligations under the Sarbanes Oxley Act, and
(ii) enable such Party’s auditors to provide the auditors’ attestation
contemplated by Section 404 of the Sarbanes Oxley Act (“Auditors Attestation”);

(c) provide to the applicable Party and its auditor or counsel access to such of
the other Party’s and its Affiliates’ respective books and records and Personnel
as the applicable Party may reasonably request to enable (i) the applicable
Party or its auditors or counsel to evaluate whether the applicable Party
complies with the

 

18.



--------------------------------------------------------------------------------

Sarbanes Oxley Act as it relates to the Services, and (ii) the applicable
Party’s auditors to provide the Auditors Attestation. The other Party will
confirm the same information regarding any Services delegated to subcontractors
and report to the applicable Party.

ARTICLE VI

CONFIDENTIALITY

Section 6.1 Confidential Materials. Each Party shall keep confidential and shall
not, without the prior written consent of the other Party, make available or
disclose to any person, or make or permit any use of Confidential Material by
any person, any information or material of the other Party or its Affiliates
that is or has been (a) disclosed by such other Party or its Affiliates under or
in connection with this Agreement, whether orally, electronically, in writing or
otherwise, including copies, or (b) learned, acquired, or generated by the other
Party in connection with this Agreement, including the terms of this Agreement
(collectively, “Confidential Material”). Notwithstanding the foregoing,
Confidential Material may be disclosed on an as needed basis to Personnel of the
receiving Party as required for the purpose of fulfilling the receiving Party’s
obligations under this Agreement. Each Party shall take all reasonable steps to
require that any such Confidential Material disclosed to any such Personnel in
accordance with this Section 6.1 is treated as confidential by such Personnel
and shall require its subcontractors to enter into a confidentiality agreement
which imposes confidentiality obligations no less protective of the Confidential
Material than those imposed upon under this Agreement. The receiving Party will
be liable to the disclosing Party for any non-compliance by its Personnel who
are not employees or officers to the same extent it would be liable for
non-compliance by its employees or officers.

Section 6.2 Permitted Disclosures. The provisions of this Article shall not
apply to any Confidential Material which: (a) is or becomes commonly known
within the public domain other than by breach of this Agreement or any other
agreement that Citi or Primerica has with any third party; (b) is obtained from
a third party who is lawfully authorized to disclose such information free from
any obligation of confidentiality; or (c) is independently developed without
reference to any Confidential Material.

Section 6.3 Disclosure in Compliance with Law. Nothing in this Article shall
prevent either Party from disclosing Confidential Material where it is required
to be disclosed by judicial, administrative, governmental or regulatory process
in connection with any action, suit, proceeding or claim or otherwise by
applicable Law; provided, however, that a Party that is so required to disclose
Confidential Material shall, if legally permitted, give the other Party prior
reasonable notice as soon as possible, of such required disclosure so as to
enable such other Party to seek relief from such disclosure requirement or
measures to protect the confidentiality of the disclosure.

Section 6.4 Unauthorized Disclosures. Each Party shall immediately inform the
other Party in the event that it becomes aware of the possession, use or
knowledge of any of such other Party’s Confidential Material by any person not
authorized to possess, use or have knowledge of the Confidential Material and
shall at the request of such other Party provide such reasonable assistance as
is required by such other Party to mitigate any damage caused thereby.

 

19.



--------------------------------------------------------------------------------

Section 6.5 Failure to Comply. Failure by a Party to comply with this Article VI
shall constitute a material breach of this Agreement.

Section 6.6 Injunctive Relief. Without prejudice to any other rights or remedies
that a Party may have, each Party acknowledges that the other Party may not have
an adequate remedy at law for any breach by such Party or its Personnel of the
provisions of this Article VI, and, therefore, any such other Party shall be
entitled to equitable relief including injunctive relief. Each Party agrees to
provide reasonable assistance at its own expense or to join at the request of
the other Party in any action against any of such Party’s staff where such other
Party is seeking equitable relief, including injunctive relief, for any such
breach.

ARTICLE VII

INTELLECTUAL PROPERTY AND DATA

Section 7.1 Ownership of Data and Intellectual Property.

(a) Citi shall be the sole and exclusive owner of all Intellectual Property it
creates hereunder. Citi hereby grants to Primerica Parties a non-exclusive,
non-sublicensable, non-transferable, limited license to use such Intellectual
Property during the Term, solely to the extent required to provide the Primerica
Services or receive the Citi Services, as applicable.

(b) Primerica shall be the sole and exclusive owner of all Intellectual Property
it creates hereunder. Primerica hereby grants to Citi Parties a non-exclusive,
non-sublicensable, non-transferable, limited license to use such Intellectual
Property during the Term, solely to the extent required to provide the Citi
Services or receive the Primerica Services, as applicable.

(c) All data created, transmitted through or maintained pursuant to a Service
and on behalf of the Party receiving such Service (“Service Data”) shall be
owned by such receiving Party and following termination of this Agreement, the
Party providing such Service shall store such data on behalf of the Party
receiving the Service for the period of time specified in such Party’s record
retention policies and procedures and shall, upon such Party’s request, provide
such Party with complete access to such data in a commercially reasonable
manner.

(d) A Party receiving a Service may request that the Party providing a Service
deliver (i) prior to the termination of a Service, an extract of data for such
Service to be used by the Party receiving the Service to test the ability of its
replacement systems to perform such Service and (ii) on or prior to the date
that is thirty (30) days following the effective date of termination of a
Service, a copy of all Service

 

20.



--------------------------------------------------------------------------------

Data for such Service. In each case, the Party providing the applicable Service
shall (y) use commercially reasonable efforts to provide the requested data
promptly following receipt of such request and (z) provide the requested data in
its then-current format in accordance with Citi’s Transportable Media Policy.
The Party providing the applicable Service shall bear the costs of providing one
(1) copy of data for testing purposes and one (1) final copy of Service Data
with respect to each Service in accordance herewith, and the Party receiving a
Service shall bear the costs of providing any other copies of data requested by
such Party.

Section 7.2 Data Protection. To the extent reasonably required by a Party to
comply with any applicable Law (including interpretations or enforcements of
applicable Law) relating to data protection, the Parties shall execute a written
agreement sufficient to comply.

ARTICLE VIII

DISCLAIMER OF WARRANTIES

Section 8.1 Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES, AND EACH PARTY EXPRESSLY DISCLAIMS, ANY AND ALL
REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY,
WITH RESPECT TO THE SERVICES TO BE PROVIDED UNDER THIS AGREEMENT, INCLUDING
WARRANTIES WITH RESPECT TO MERCHANTABILITY, OR SUITABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, TITLE AND NON-INFRINGEMENT OF ANY SOFTWARE OR HARDWARE
PROVIDED HEREUNDER, AND ANY WARRANTIES ARISING FROM COURSE OF DEALING, COURSE OF
PERFORMANCE OR TRADE USAGE.

ARTICLE IX

INDEMNIFICATION

Section 9.1 Indemnification of Primerica. Subject to the terms of this Article
IX, from and after the Effective Date, Citi shall indemnify, defend, save and
hold harmless Primerica and its Affiliates and each of their respective
Personnel and directors and each of their successors and assigns (collectively,
the “Primerica Indemnified Parties”), from and against any and all Losses
(including such reasonable fees and expenses related to the enforcement of this
Agreement), to the extent resulting from or arising out of any action, suit,
proceedings, claim, arbitration, investigation or litigation, whether civil or
criminal, at law or in equity, made or brought by a third party that is not an
Affiliate of the Indemnified Party (each, a “Third Party Claim”) to the extent
resulting from or arising out of (a) Citi Parties’ material breach of this
Agreement or (b) infringement or misappropriation by the Services and materials
provided by a Citi Party under this Agreement of such third party’s Intellectual
Property.

Section 9.2 Indemnification of Citi. Subject to the terms of this Article IX,
from and after the Effective Date, Primerica shall indemnify, defend, save and

 

21.



--------------------------------------------------------------------------------

hold harmless Citi and its Affiliates and each of their respective Personnel and
directors and each of their successors and assigns (collectively, the “Citi
Indemnified Parties” and, together with the Primerica Indemnified Parties, the
“Indemnified Parties”), from and against any and all any and all Losses
(including such reasonable fees and expenses related to the enforcement of this
Agreement), to the extent resulting from or arising out of any Third Party Claim
to the extent resulting from or arising out of (a) Primerica Parties material
breach of this Agreement or (b) infringement or misappropriation by the Services
and materials provided by a Primerica Party under this Agreement of such third
party’s Intellectual Property.

Section 9.3 Indemnification Procedures.

(a) Upon receipt by an Indemnified Party of notice of any Third Party Claim with
respect to a matter for which such Indemnified Party is indemnified under this
Article IX that has or is expected to give rise to a claim for Losses, the
Indemnified Party shall promptly (but in any event within ten (10) days of
receipt of such Third Party Claim) notify the Indemnifying Party in writing,
indicating the nature of such Third Party Claim and the basis therefor;
provided, however, that any delay or failure by the Indemnified Party to give
notice to the Indemnifying Party shall relieve the Indemnifying Party of its
obligations hereunder only to the extent, if at all, that it is prejudiced by
reason of such delay or failure. Such written notice shall (i) describe such
Third Party Claim in reasonable detail, including the facts underlying each
particular claim and the specific sections of this Agreement pursuant to which
indemnification is being sought for each such set of facts; (ii) attach copies
of all material written evidence upon which such claim is based; and (iii) set
forth the estimated amount of the Losses that have been or may be sustained by
an Indemnified Party.

(b) The Indemnifying Party shall have sixty (60) days after receipt of a written
notice that complies with the requirements of Section 9.3(a) to elect, at its
option, to exercise its right to assume and control the defense of, at its own
expense and by its own counsel, any such Third Party Claim and shall be entitled
to assert any and all defenses available to the Indemnified Party to the fullest
extent permitted by applicable Law; provided, however, that the applicable Party
shall have sole control of the defense (including selecting counsel) of any
Third Party Claim brought against such Party by (i) any customer of such Party
or (ii) any Regulatory Body or other supervisory agency, notwithstanding the
fact that such Party is indemnified by the Indemnifying Party for such Third
Party Claim pursuant to Section 9.2; and provided, further, that, to the extent
required to avoid any prejudice to the Indemnified Party’s rights or remedies
with respect to such Third Party Claim, the Indemnified Party may conduct the
defense of such claim in any manner not otherwise inconsistent with this
Agreement prior to the Indemnifying Party’s exercise of such right. For any such
Third Party Claims, such Party shall not settle, compromise or discharge, or
admit any liability with respect to, such Third Party Claims without the prior
written consent of the Indemnifying Party (which consent will not be
unreasonably withheld, delayed or conditioned).

 

22.



--------------------------------------------------------------------------------

(i) If the Indemnifying Party shall undertake to compromise or defend any such
Third Party Claim, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate fully with the
Indemnifying Party and its counsel in the compromise of, or defense against, any
such Third Party Claim. Such cooperation shall include (A) furnishing and, upon
request, using reasonable efforts to procure the attendance of potential
witnesses for interview, preparation, submission of witness statements and the
giving of evidence at any related hearing; (B) promptly furnishing documentary
evidence to the extent available to it or its Affiliates; and (C) using
reasonable efforts to provide access to any other relevant party, including any
representatives of the Parties as reasonably needed; provided, however, that the
Indemnifying Party shall not settle, compromise or discharge, or admit any
liability with respect to, any such Third Party Claim without the prior written
consent of the Indemnified Party (which consent shall not be unreasonably
withheld or delayed), unless the relief consists solely of money Losses to be
paid by the Indemnifying Party and includes a provision whereby the plaintiff or
claimant in the matter releases the Indemnified Party from all liability with
respect thereto.

(ii) Notwithstanding an election by the Indemnifying Party to assume the defense
of such Third Party Claim, the Indemnified Party shall have the right to employ
separate counsel and to participate in the defense of the Third Party Claim, and
the Indemnifying Party shall bear the reasonable fees, costs and expenses of
such separate counsel if the (A) Indemnified Party shall have determined in good
faith that an actual or potential conflict of interest makes representation by
the same counsel or the counsel selected by the Indemnifying Party inappropriate
or (B) Indemnifying Party shall have authorized the Indemnified Party to employ
separate counsel at the Indemnifying Party’s expense.

(iii) The Indemnified Party and Indemnifying Party and their counsel shall
cooperate in the defense of any Third Party Claim subject to this Article IX and
keep such persons informed of all developments relating to any such Third Party
Claims, and provide copies of all relevant correspondence and documentation
relating thereto. All costs and expenses incurred in connection with the
Indemnified Party’s cooperation shall be borne by the Indemnifying Party. In any
event, the Indemnified Party shall have the right at its own expense to
participate in the defense of such asserted liability.

(iv) If the Indemnifying Party, after receiving a written notice that complies
with Section 9.3(a) of a Third Party Claim, does not elect to defend such Third
Party Claim within sixty (60) days after receipt of such written notice, the
Indemnified Party shall have the right, in addition to any other right or remedy
it may have hereunder, at the Indemnifying Party’s expense, to defend such Third
Party Claim (upon providing further written notice to the Indemnifying Party),
subject to the right of the Indemnifying Party to (A) assume

 

23.



--------------------------------------------------------------------------------

the defense of such Third Party Claim at any time prior to the settlement,
compromise or final determination thereof and (B) approve the counsel selected
by the Indemnified Party (“Indemnified Party Counsel”), which approval shall not
be unreasonably withheld or delayed; provided, however, that the Indemnified
Party shall not settle, compromise or discharge, or admit any liability with
respect to any such Third Party Claim without the written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld or
delayed).

(v) Notwithstanding the foregoing, unless expressly agreed by the Indemnifying
Party, the Indemnified Party Counsel (A) shall have no conflict of interest
relative to the Indemnifying Party; (B) shall not previously have acted in any
matter adverse to the Indemnifying Party with respect to any matters arising in
connection with the transactions entered into between the Parties concurrently
with this Agreement; (C) shall not assume any representation adverse to the
Indemnifying Party during the time of its retention as Indemnified Party
Counsel; and (D) shall not assume any representation of the Indemnified Party in
a dispute between the Parties during the time of its retention as Indemnified
Party Counsel.

(vi) If the Indemnified Party wishes to admit liability or agree or compromise
in respect of any Third Party Claim it is defending pursuant to
Section 9.3(b)(iv), it must provide a written notification to the Indemnifying
Party specifying the course of action proposed by the Indemnified Party to be
taken (including the amount of any proposed settlement). If no reply is received
from the Indemnifying Party within thirty (30) days of such written notification
being made to it by the Indemnified Party, then the Indemnifying Party shall be
deemed to have consented to the course of action proposed by the Indemnified
Party to be taken; provided, however, that the Indemnified Party shall not
consent, and the Indemnifying Party shall not be required to agree, to the entry
into any settlement that (A) requires an express admission of wrongdoing by the
Indemnifying Party or (B) provides for injunctive or other non-monetary relief
affecting the Indemnifying Party in any way. If the Indemnifying Party provides
written notice to the Indemnified Party within the thirty (30) day period that
it does not consent to the intended course of action, it shall set out the
reasons therefor, as well as the course of action which it believes should be
followed in respect of any proposed admission of liability, agreement or
compromise with respect to the Third Party Claim.

(vii) If an Indemnified Party otherwise settles a Third Party Claim it is
defending pursuant to Section 9.3(b)(iv) without obtaining the Indemnifying
Party’s written consent to such settlement (or waiting the required thirty
(30) days), then the Indemnifying Party shall be relieved of its indemnification
obligations hereunder with respect to such Third Party Claim unless the
Indemnified Party demonstrates that (A) it was actually liable to the Third
Party claimant; (B) there was no good defense available; and (C) the settlement
amount was reasonable; and if the Indemnified Party does demonstrate

 

24.



--------------------------------------------------------------------------------

the matters listed in the foregoing clauses (A), (B) and (C), then any right to
indemnification for such Third Party Claim shall be subject to the requirements
and limitations of this Article IX.

Section 9.4 Limitations.

(a) Notwithstanding anything else contained in this Agreement to the contrary,
but subject to Section 9.4(c), each of Citi’s and Primerica’s total liability
(other than for the payment of the Primerica Fees or Citi Fees, as applicable)
under this Agreement shall not exceed, (i) in the case of Citi, the aggregate
amount of the Citi Fees payable by Primerica during the first twelve (12) months
of the Term; provided, that if this Agreement has been in effect for less than
twelve (12) months, the Citi Fees shall be annualized to a full twelve
(12) months or (ii) in the case of Primerica, the aggregate amount of the
greater of: (x) the Primerica Fees payable by Citi during the first twelve
(12) months of the Term; provided, that if this Agreement has been in effect for
less than (12) months, the Primerica Fees shall be annualized to a full twelve
(12) months or (y) six hundred thousand dollars ($600,000).

(b) EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN THIS ARTICLE IX,
NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY (OR TO ANY PERSON OR ENTITY
CLAIMING THROUGH THE OTHER PARTY) FOR LOST PROFITS OR FOR SPECIAL, INCIDENTAL,
INDIRECT, PUNITIVE, CONSEQUENTIAL OR EXEMPLARY DAMAGES ARISING OUT OF OR IN ANY
MANNER CONNECTED WITH THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, REGARDLESS OF
THE FORM OF ACTION AND WHETHER OR NOT SUCH PARTY HAS BEEN INFORMED OF, OR
OTHERWISE MIGHT HAVE ANTICIPATED, THE POSSIBILITY OF SUCH DAMAGES.

(c) THE LIMITATIONS OF LIABILITY SET FORTH IN THIS SECTION 9.4 SHALL NOT APPLY
TO DAMAGES (i) ARISING OUT OF INDEMNIFICATION CLAIMS UNDER THIS AGREEMENT,
(ii) RESULTING FROM THE GROSS NEGLIGENCE OR THE WILLFUL OR INTENTIONAL
MISCONDUCT OF A PARTY OR ITS PERSONNEL, (iii) STEMMING FROM PERSONAL INJURY,
DEATH, OR PROPERTY DAMAGE CAUSED BY A PARTY OR ITS PERSONNEL, OR (iv) ARISING
FROM EITHER PARTY’S BREACH OF ITS OBLIGATIONS SET FORTH IN ARTICLE IV OR ARTICLE
VI.

Section 9.5 Exclusions. Notwithstanding anything contained in this Agreement to
the contrary, in no event shall any Indemnifying Party be obligated under this
Article IX to indemnify an Indemnified Party otherwise entitled to indemnity
hereunder in respect of any Losses to the extent that such Losses result from
(a) the Indemnified Party’s willful or intentional misconduct or negligence,
(b) the acts or omissions of the Indemnified Party, (c) violation of Law by the
Indemnified Party or (d) acts taken by the Indemnifying Party at the Indemnified
Party’s direction.

 

25.



--------------------------------------------------------------------------------

Section 9.6 Payments. Amounts payable by the Indemnifying Party to the
Indemnified Party in respect of any Losses for which such Party is entitled to
indemnification hereunder (“Indemnity Payments”) shall be paid in immediately
available funds within thirty (30) Business Days of receipt by the Indemnifying
Party of a written notice from the Indemnified Party that the payment that is
the subject of the Indemnity Payment has been made by the Indemnified Party,
except to the extent such Indemnity Payment is contested by the Indemnifying
Party. All such Indemnity Payments shall be made to the designated account of,
and in the manner specified in writing by, the Party entitled to such Indemnity
Payments.

Section 9.7 Insurance. Notwithstanding anything contained in this Agreement to
the contrary, Losses shall be net of any insurance or other prior or subsequent
recoveries actually received by the Indemnified Party or its Affiliates in
connection with the facts giving rise to the claim for indemnification. If an
Indemnified Party shall have used commercially reasonable efforts to recover any
amounts recoverable under insurance policies and shall not have recovered the
applicable Losses, the Indemnifying Party shall be liable for the amount by
which such Losses exceeds the amounts actually recovered.

Section 9.8 Remedies Exclusive. Except as otherwise specifically provided
herein, the remedies provided in this Agreement shall be the exclusive monetary
remedies (including equitable remedies that involve monetary payment, such as
restitution or disgorgement, other than specific performance to enforce any
payment or performance due hereunder) of the Parties with respect to Third Party
Claims, and Section 9.4 shall govern with respect to all other claims for
monetary remedies, in each case from and after the Effective Date in connection
with any non-performance, partial or total, of any term, provision, covenant or
agreement contained herein.

Section 9.9 Mitigation. Notwithstanding anything to the contrary contained in
this Agreement, each Indemnified Party shall use commercially reasonable efforts
to mitigate any claim or liability that an Indemnified Party asserts or may
assert under this Agreement. In the event that an Indemnified Party shall fail
to make such commercially reasonable efforts to mitigate any such claim or
liability, then notwithstanding anything contained in this Agreement to the
contrary, neither Citi nor Primerica, as the case may be, shall be required to
indemnify any Indemnified Party for that portion of any Losses that would
reasonably be expected to have been avoided if the Indemnified Party had made
such efforts.

 

26.



--------------------------------------------------------------------------------

ARTICLE X

TERM AND TERMINATION

Section 10.1 Term of Agreement. Except as set forth below relating to the Citi
Benefits Services or as otherwise expressly set forth in this Agreement, this
Agreement shall become effective, and each Service shall commence, on the
Effective Date, and this Agreement shall remain in force, and each Service shall
continue, unless otherwise specified in Schedule 2.1(a), Schedule 2.2,
Section 10.1(b) or Section 10.1(c), for a period of eighteen (18) months
thereafter (the “Base Term”, and together with any Extension Term, First
Benefits Extension Term or Second Benefits Extension Term, the “Term”), unless
earlier terminated by the Parties as provided in this Article X. Notwithstanding
the foregoing, each Citi Benefits Service shall continue until July 1, 2010,
unless (x) extended in accordance with Section 10.1(a) or otherwise specified in
Schedule 2.1(b), or (y) earlier terminated by the Parties as provided in this
Article X.

(a) Except as set forth below relating to the Citi Benefits Services, not less
than sixty (60), nor more than ninety (90), days prior to the expiration of the
Base Term, Primerica or Citi, as applicable, may notify the other Party if such
Party determines in good faith that it will not be able to complete the
transition from, or to replace, one or more Services prior to the expiration of
the Base Term for such Services. Provided that such Party has at all times
performed its obligations under Section 3.7, the other Party shall continue to
provide such Services, and, solely with respect to such Services, the term of
this Agreement shall be extended for an additional period of up to six
(6) months each (the “Extension Term”); provided, that (i) such Party shall at
all times use commercially reasonable efforts to minimize the duration of any
such extension and (ii) such Party shall indemnify the other Party for any
reasonable expenses, payments, penalties or liabilities incurred by the other
Party as a result of any such extension (which indemnification payments shall be
in addition to any Fees which may be due as a result of such extension).

(i) Not less than thirty (30) days prior to the expiration of the Citi Benefits
Services as set forth in Section 10.1, Primerica may notify Citi if Primerica
determines in good faith that it will not be able to complete the transition
from, or to replace, one or more Citi Benefits Services prior to the expiration
of the Citi Benefits Services. Provided that Primerica has at all times
performed its obligations under Section 3.7, Citi shall continue to provide such
Citi Benefits Services, and, solely with respect to such Citi Benefits Services,
the term of this Agreement shall be extended for an additional period of up to
three (3) months (the “First Benefits Extension Term”); provided, that
(1) Primerica shall at all times use commercially reasonable efforts to minimize
the duration of any such extension and (2) Primerica shall indemnify Citi for
any reasonable expenses, payments, penalties or liabilities incurred by Citi
(but, for the avoidance of doubt, excluding underlying benefits costs under
employee benefit plans and arrangements) as a result of any such extension
(which indemnification payments shall be in addition to any Fees which may be
due as a result of such extension).

 

27.



--------------------------------------------------------------------------------

(ii) Not less than thirty (30) days prior to the expiration of the First Citi
Benefits Extension Term as set forth in Section 10.1(a)(i), Primerica may notify
Citi if Primerica determines in good faith that it will not be able to complete
the transition from, or to replace, one or more Citi Benefits Services prior to
the expiration of the First Benefits Extension Term and request a further
extension of such Services. Provided that Primerica has at all times performed
its obligations under Section 3.7, Citi shall continue to provide such Citi
Benefits Services, and, solely with respect to such Citi Benefits Services, the
term of this Agreement shall be extended for an additional period of up to three
(3) months (“Second Benefits Extension Term”); provided, that (1) Primerica
shall at all times use commercially reasonable efforts to minimize the duration
of any such extension and (2) Primerica shall indemnify Citi for any reasonable
expenses, payments, penalties or liabilities incurred by Citi (but for the
avoidance of doubt, excluding underlying benefits costs under employee benefit
plans or arrangements) as a result of any such extension (which indemnification
payments shall be in addition to any Fees which may be due as a result of such
extension).

(b) Notwithstanding anything in this Agreement to the contrary, in the event
that, Citi, in its reasonable judgment, determines that the expiration of any
one or more Citi Services would cause Citi or its Affiliates to be in
non-compliance with the Bank Holding Company Act or any other bank regulatory
law, rule, regulation, guidance, order or directive, Citi may require the
continuation of such Citi Service beyond the Base Term or Extension Term, as
applicable, until such time as expiration thereof would no longer cause Citi or
its Affiliates to be in such non-compliance; provided that Primerica shall not
be obligated to pay any Citi Fees in consideration of the receipt of such Citi
Service from and after the date on which such Citi Service would have otherwise
expired. From and after the First Trigger Date, if Citi exercises the foregoing
right, Primerica may instead elect to receive the relevant Citi Services from
itself or a third party; provided that if Citi, in its reasonable judgment,
determines that Primerica’s receipt of the relevant Citi Services from Primerica
or such third party would cause Citi or its Affiliates to be in non-compliance
with the Bank Holding Company Act or any other bank regulatory law, rule,
regulation, guidance, order or directive, Citi may require that Primerica
continue to receive such Citi Service from Citi beyond the Base Term or
Extension Term, as applicable, until such time as expiration thereof would no
longer cause Citi or its Affiliates to be in such non-compliance; provided,
further, that Primerica shall not be obligated to pay any Citi Fees in
consideration of the receipt of such Citi Service from and after the date on
which such Citi Service would have otherwise expired. Citi may exercise either
such continuation right by providing written notice to Primerica not less than
thirty (30) days prior to the date such Service would otherwise expire, whether
through expiration of the Base Term or the Extension Term. This Agreement shall
continue in full force and effect with respect to each such Citi Service. In the
event of any dispute between Primerica and Citi regarding whether expiration of
a Citi Service will cause Citi or its Affiliates to be in non-compliance with
the Bank Holding Company Act or any other bank regulatory law, rule, regulation,
guidance, order or directive, such dispute shall be subject to the procedures
set forth in that certain letter agreement between the Parties dated as of
April 7, 2010 (the “BHCA Side Letter”).

 

28.



--------------------------------------------------------------------------------

(c) This Agreement shall remain in force with respect to the Citi Service that
consists of Primerica’s ability to receive products or services, as applicable,
pursuant to each Enterprise License Agreement until such time as the provisions
of such Enterprise License Agreement prohibit Primerica’s continued receipt of
such Citi Service, provided that in no event shall the term of such Citi Service
continue for more than four (4) years following the Effective Date.

Section 10.2 Termination.

(a) Termination by Citi or Primerica. This Agreement, or any Service provided
hereunder, as applicable, may be terminated by either Party (the “Terminating
Party”) upon written notice to the other Party, if:

(i) the other Party fails to perform or otherwise breaches a material provision
of this Agreement and such failure or breach is not cured, to the reasonable
satisfaction of the Terminating Party, within thirty (30) days of written notice
thereof; provided, that the Parties first submit any such uncured failure or
breach for resolution in accordance with the procedures set forth in
Section 11.14;

(ii) the other Party fails to perform or otherwise breaches a material provision
of this Agreement, where such second failure or breach is substantially similar
to a prior failure or breach by such other Party, unless, within thirty
(30) days of written notice of such subsequent failure or breach, such other
Party has (A) cured such subsequent failure or breach to the reasonable
satisfaction of such Party (if such failure or breach is subject to cure) and
(B) demonstrated, to such Party’s sole satisfaction, that such other Party has
enacted remedial measures designed to prevent the failure or breach from
occurring again;

(iii) the other Party makes a general assignment for the benefit of creditors or
becomes insolvent, or a receiver is appointed for, or a court approves
reorganization or arrangement proceedings on, such Party;

(iv) performance of this Agreement or any Service provided hereunder has been
rendered impossible for a period of at least sixty (60) days by reason of the
occurrence of any Force Majeure Event, or if any other event occurs that is
reasonably deemed to permanently prevent the performance of this Agreement or
any Service provided hereunder; provided, however, that this Agreement may only
be terminated under this Section 10.2(a)(iv) with respect to the affected
Service; or

 

29.



--------------------------------------------------------------------------------

(v) required by any Governmental Authority, upon thirty (30) days’ notice or
sooner if necessary; provided, however, that prior to any such notice of
termination, the Parties mutually agree that this Agreement cannot be amended in
a manner that will satisfy such Governmental Authority without materially
changing the effect or intent of this Agreement.

(b) Partial Termination.

(i) Subject to Section 10.2(b)(ii), either Party may, as a Service recipient, on
sixty (60) days’ written notice to the other Party, terminate any Service
received by such Party, as applicable. Any such terminated Service shall be
deleted from Schedule 2.1(a), Schedule 2.1(b) or Schedule 2.2, as applicable,
and the terminating Party shall have no obligation to continue to use or pay for
any such Citi Service or Primerica Service, as applicable; provided, however,
that this Agreement shall remain in effect until the expiration of the Term, or
until otherwise terminated pursuant to this Article X. Any termination notice
delivered by either Party shall specify in detail the Service or Services to be
terminated, and the effective date of such termination.

(ii) Notwithstanding the foregoing, Citi may deny any such termination of a Citi
Service requested by Primerica if Citi, in its reasonable judgment, determines
that the termination of such Citi Service would cause Citi or its Affiliates to
be in non-compliance with the Bank Holding Company Act or any other bank
regulatory law, rule, regulation, guidance, order or directive, provided that
Primerica shall not be obligated to pay any Citi Fees in consideration of the
receipt of such Citi Service provided by Citi from and after the date on which
such Citi Service would have otherwise been terminated. From and after the First
Trigger Date, if Citi exercises the foregoing right Primerica may instead elect
to receive the relevant Citi Service from itself or a third party; provided,
that if Citi, in its reasonable judgment, determines that Primerica’s receipt of
the relevant Citi Services from Primerica or such third party would cause Citi
or its Affiliates to be in non-compliance with the Bank Holding Company Act or
any other bank regulatory law, rule, regulation, guidance, order or directive,
Citi may require that Primerica continue to receive such Citi Service from Citi,
until such time as termination thereof would no longer cause Citi or its
Affiliates to be in such non-compliance; provided, further, that Primerica shall
not be obligated to pay any Citi Fees in consideration of the receipt of such
Citi Service from and after the date on which Citi notifies Primerica that Citi
must continue to provide such Citi Service to Primerica. Citi may exercise
either of the foregoing rights with respect to a Citi Service by providing
written notice to Primerica not less than thirty (30) days after the receipt by
Citi of Primerica’s partial termination request with respect to such Citi
Service. In the event of any dispute between Primerica and Citi regarding
whether expiration of a Citi Service will cause Citi or its Affiliates to be in
non-compliance with the Bank Holding Company Act or any other bank regulatory
law, rule, regulation, guidance, order or directive, such dispute shall be
subject to the procedures set forth in the BHCA Side Letter.

 

30.



--------------------------------------------------------------------------------

Section 10.3 Effect of Termination. In the event that this Agreement is
terminated for any reason:

(a) Each Party agrees and acknowledges that the obligations of each Party to
provide the Services, or to cause the Services to be provided, hereunder shall
immediately cease. Upon cessation of the applicable Party’s obligation to
provide any Service, the Party receiving the Service shall stop using, directly
or indirectly, such Service.

(b) Upon request, each Party shall, and shall cause its Affiliates and third
parties (subject to the terms of such Party’s agreements with such third
parties) retained by such Party or its Affiliates to, return to the other Party
or, at the other Party’s option, destroy (and certify to the destruction of) all
tangible personal property and books, records or files owned by such other Party
or its Affiliates or third parties and used in connection with the provision of
Services that are in their possession as of the termination date.

(c) Subject to Section 10.2(b)(ii), in the event that a Service recipient seeks
to discontinue a Service without providing the sixty (60) day notice provided
for herein, such Service recipient shall be responsible to the Service provider
for reasonable and proper termination charges, including all reasonable
cancellation costs; provided, that the Service provider shall use commercially
reasonable efforts to minimize such cancellation costs.

(d) The following matters shall survive the termination of this Agreement
(i) the rights and obligations of each Party under Section 5.3, Section 5.4,
Section 5.5, Section 5.6, Section 5.7, Article VI, Article VII, Article VIII,
Article IX, this Section 10.3 and Article XI and (ii) the obligations under
Article IV of each Party to pay the applicable Fees for Services furnished prior
to the effective date of termination.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Construction; Absence of Presumption.

(a) For the purposes of this Agreement, (i) words (including capitalized terms
defined herein) in the singular shall be held to include the plural and vice
versa and words (including capitalized terms defined herein) of one gender shall
be held to include the other gender as the context requires; (ii) the terms
“hereof,” “herein” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole (including
all of the Schedules, Exhibits and Addenda) and not to any particular provision
of this Agreement, and Article, Section, paragraph, Schedule, Exhibit and
Addendum references are to the Articles, Sections, paragraphs, Schedules,
Exhibits and Addenda to this Agreement, unless otherwise provided; (iii) the
word “including” and words of similar import when used in this Agreement shall
mean

 

31.



--------------------------------------------------------------------------------

“including, without limitation”; (iv) references to this Agreement shall, unless
otherwise stated, be construed to refer to this Agreement as a whole (including
all Schedules, Exhibits and Addenda) and any amendments hereto or thereto;
(v) all references to any period of days shall be deemed to be to the relevant
number of calendar days unless otherwise provided; and (v) all references herein
to “$” or dollars shall refer to United States dollars, unless otherwise
provided.

(b) For the avoidance of doubt, with respect to all references in this Agreement
to “prior written consent, which shall not be unreasonably withheld, conditioned
or delayed,” it shall be deemed reasonable for the applicable Party to withhold,
condition or delay any such consent because of requirements of Law or any
objection from a Regulatory Body, including any guidance or other advice or
direction communicated informally by Regulatory Bodies to the applicable Party.

(c) The Parties hereby acknowledge that each Party and its counsel have reviewed
and revised this Agreement and that no rule of construction to the effect that
any ambiguities are to be resolved against the drafting Party shall be employed
in the interpretation of this Agreement (including all of the Schedules,
Exhibits and Addenda) or any amendments hereto or thereto.

Section 11.2 Headings. The Article and Section headings contained in this
Agreement are inserted for convenience of reference only and shall not affect
the meaning or interpretation of this Agreement.

Section 11.3 Notices. All notices, demands and other communications required or
permitted to be given to any Party under this Agreement must be in writing. Any
such notice, demand or other communication will be deemed to have been duly
given (i) when delivered by hand, courier or overnight delivery service;(ii) two
business days after deposit in the mail, provided such mail is sent certified or
registered mail, return receipt requested and with first-class postage prepaid;
or (iii) in the case of facsimile notice, when sent and transmission is
confirmed. Regardless of method, all such notices, demands and other
communications must be addressed to the Party at its address or facsimile number
set forth below (or at such other address or facsimile number as the Party may
furnish the other Party in accordance with this Section) and, must also be
included in an email transmission using the email address provided below:

 

  (a) If to Citi:

CitiLife Financial Ltd.

8 Janetville St.

Brampton,

Ontario Canada L6P 2A3

Attn: Reza Shah

Phone: (905) 794-9494

Email address: Reza.Shah@citi.com

 

32.



--------------------------------------------------------------------------------

Citi Operations & Technology

283 King George Road, C-2

Warren, NJ 07059

Attn: Brad Tessler

Phone: (908) 563-0080

Email address: tesslerb@citi.com

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036-6522

Attn: Jeffrey Brill

Facsimile: (917) 777-2587

Email address: Jeffrey.Brill@skadden.com

and

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036-6522

Attn: Stuart D. Levi

Facsimile: (917) 777-2750

Email address: Stuart.Levi@skadden.com

 

  (b) If to Primerica:

3120 Breckinridge Boulevard

Duluth, GA 30099-0001

Attn: President

Facsimile: (770) 564-5669

Email address: Glenn.Williams@Primerica.com

 

33.



--------------------------------------------------------------------------------

With a copy to:

3120 Breckinridge Boulevard

Duluth, GA 30099-0001

Attn: General Counsel

Facsimile: (770) 564-6216

Email address: Peter.Schneider@primerica.com

Section 11.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York applicable to agreements made
and to be performed entirely within such state, without regard to the conflict
of laws principles of such state.

Section 11.5 Jurisdiction; Venue; Consent to Service of Process. With respect to
any action, suit or other proceeding resulting from, relating to or arising out
of this Agreement, each Party irrevocably and unconditionally submits to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York or, if such court will not accept jurisdiction, the Supreme
Court of the State of New York or any court of competent civil jurisdiction
sitting in New York County, New York (and each Party agrees not to commence any
such action, suit or other proceeding except in such courts). In any such
action, suit or other proceeding, each Party irrevocably and unconditionally
waives and agrees not to assert by way of motion, as a defense or otherwise any
claims (a) that it is not subject to the jurisdiction of the above courts,
(b) that such action or suit is brought in an inconvenient forum or (c) that the
venue of such action, suit or other proceeding is improper. Each Party also
hereby agrees that any final and unappealable judgment against a Party in
connection with any such action, suit or other proceeding shall be conclusive
and binding on such Party and that such award or judgment may be enforced in any
court of competent jurisdiction, either within or outside of the United States.
A certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment. With respect to any
action, suit or other proceeding for which it has submitted to jurisdiction
pursuant to this Section, each Party irrevocably consents to service of process
in the manner provided for the giving of notices pursuant to Section 11.3 of
this Agreement. Nothing in this Section shall affect the right of any Party to
serve process in any other manner permitted by Law. The foregoing consent to
jurisdiction shall not (a) constitute submission to jurisdiction or general
consent to service of process in the State of New York for any purpose except
with respect to any action, suit or proceeding resulting from, relating to or
arising out of this Agreement or (b) be deemed to confer rights on any person
other than the respective Parties to this Agreement.

Section 11.6 Entire Agreement. This Agreement, together with all Schedules,
Exhibits and Addenda hereto and thereto, embody the entire agreement of the
Parties hereto with respect to the subject matter hereof and supersede all prior
agreements with respect thereto. The Parties intend that this Agreement shall
constitute the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial proceeding
involving this Agreement.

 

34.



--------------------------------------------------------------------------------

Section 11.7 Amendment, Modification and Waiver. No amendment to this Agreement
shall be effective unless it shall be in writing and signed by each Party
hereto. Any failure of a Party to comply with any obligation, covenant,
agreement or condition contained in this Agreement may be waived by the Party
entitled to the benefits thereof only by a written instrument duly executed and
delivered by the Party granting such waiver, but such waiver or failure to
insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure of compliance.

Section 11.8 Severability. If any provision of this Agreement, or the
application of any such provision, is invalid, illegal or unenforceable in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, or invalidate or render unenforceable
such provision in any other jurisdiction. To the extent permitted by applicable
Law, the Parties waive any provision under Law that renders any provision of
this Agreement invalid, illegal or unenforceable in any respect. The Parties
shall, to the extent lawful and practicable, use commercially reasonable efforts
to enter into arrangements to reinstate the intended benefits, net of the
intended burdens, of any such provision held invalid, illegal or unenforceable.

Section 11.9 Successors and Assigns; No Third Party Beneficiaries. This
Agreement and all its provisions shall be binding upon and inure to the benefit
of the Parties and their respective permitted successors and assigns. Nothing in
this Agreement, whether expressed or implied, will confer on any person, other
than the Parties or their respective permitted successors and assigns, any
rights, remedies or liabilities; provided, that the provisions of Article IX
will inure to the benefit of the Indemnified Parties. No Party may assign its
rights or obligations under this Agreement without the prior written consent of
the other Party (which consent may not be unreasonably withheld or delayed) and
any purported assignment without such consent shall be void; provided, that Citi
may, without the consent of Primerica, assign any or all of its rights, and its
respective related obligations hereunder, to any of its Affiliates (although no
such assignment shall relieve Citi of its obligations to Primerica or any
Primerica Indemnified Party hereunder).

Section 11.10 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

Section 11.11 Expenses. Except as otherwise expressly stated in this Agreement,
any costs, expenses, or charges incurred by any of the Parties shall be borne by
the Party incurring such cost, expense or charge whether or not the transactions
contemplated by this Agreement shall be consummated.

Section 11.12 Counterparts. This Agreement may be executed by the Parties in
multiple counterparts which may be delivered as an electronic copy or by
facsimile transmission. Each counterpart when so executed and delivered shall be
deemed an original, and all such counterparts taken together shall constitute
one and the same instrument.

 

35.



--------------------------------------------------------------------------------

Section 11.13 Relationship of the Parties. Each Party and its Affiliates, as
applicable, shall be acting as an independent company in performing under this
Agreement, and shall not be considered or deemed to be an agent, employee, joint
venturer or partner of the other Party or any of its Affiliates, as applicable.
Each Party and its Affiliates, as applicable, shall, at all times, maintain
complete control over its Personnel and operations, and shall have sole
responsibility for staffing, instructing and compensating its Personnel. Neither
Party (nor its Affiliates, as applicable) shall have, or shall represent that it
has, any power, right or authority to bind the other Party (or its Affiliates,
as applicable) to any obligation or liability, to assume or create any
obligation or liability or transact any business in the name or on behalf of the
other Party (or its Affiliates, as applicable), or make any promises or
representations on behalf of the other Party (or its Affiliates, as applicable),
unless agreed to in writing.

Section 11.14 Dispute Resolution. Except as set forth in Section 10.1(b) and
Section 10.2(b)(ii), in the event of any dispute, controversy or claim arising
out of or relating to this Agreement, or the breach, termination or validity
thereof, including the dispute of any Fees invoiced under Article IV or any
claim by any Party that any other Party has breached the material terms hereof
(each, a “Dispute”), the Service Coordinators of Citi and Primerica shall meet
(by telephone or in person) no later than two Business Days after receipt of
notice by any Party of a request for resolution of a Dispute. The Service
Coordinators shall enter into negotiations aimed at resolving any such Dispute.
If the Service Coordinators are unable to reach mutually satisfactory resolution
of the Dispute within ten (10) Business Days after receipt of notice of the
Dispute, the Dispute shall be referred to an executive committee comprised of at
least one member of the senior management of each Party (the “Executive
Committee”). The initial members of the Executive Committee, including relevant
contact information, are set forth on Schedule 11.14, and either Party may
replace its Executive Committee members at any time with other representatives
of similar seniority by providing notice in accordance with Section 11.3. The
Executive Committee will meet (by telephone or in person) during the next ten
(10) Business Days and attempt to resolve the Dispute. If the Executive
Committee is unable for any reason to resolve a Dispute within thirty (30) days
after the receipt of notice of the Dispute, then either party may submit the
Dispute to arbitration in accordance with Section 11.15 hereof as the exclusive
means to resolve such Dispute.

Section 11.15 Arbitration.

(a) Except as set forth in Section 10.1(b) and Section 10.2(b)(ii), any Dispute
not resolved pursuant to Section 11.14 hereof shall, at the request of either
Party, be finally settled by arbitration administered by the American
Arbitration Association (the “AAA”) under its Commercial Arbitration Rules then
in effect (the “Rules”) except as modified herein. The arbitration shall be held
in New York, New York.

 

36.



--------------------------------------------------------------------------------

(b) There shall be three (3) arbitrators of whom each Party shall select one
within fifteen (15) days of respondent’s receipt of claimant’s demand for
arbitration. The two party-appointed arbitrators shall select a third arbitrator
to serve as Chair of the tribunal within fifteen (15) days of the selection of
the second arbitrator. If any arbitrator has not been appointed within the time
limits specified herein, such appointment shall be made by the AAA in accordance
with the Rules upon the written request of either party within fifteen (15) days
of such request. The hearing shall be held no later than one hundred twenty
(120) days following the appointment of the third arbitrator.

(c) The arbitral tribunal shall permit prehearing discovery that is relevant to
the subject matter of the Dispute taking into account the Parties’ desire that
the arbitration be conducted expeditiously and cost effectively. All discovery
shall be completed within sixty (60) days of the appointment of the third
arbitrator.

(d) By agreeing to arbitration, the Parties do not intend to deprive a court of
its jurisdiction to issue a pre-arbitral injunction, pre-arbitral attachment, or
other order in aid of arbitration proceedings and the enforcement of any award.
Without prejudice to such provisional remedies as may be available under the
jurisdiction of a court, the arbitral tribunal shall have full authority to
grant provisional remedies, to direct the Parties to request that any court
modify or vacate any temporary or preliminary relief issued by such court, and
to award damages for the failure of any party to respect the arbitral tribunal’s
orders to that effect. For the purpose of any provisional relief contemplated
hereunder, the Parties hereby submit to the exclusive jurisdiction of the New
York Courts. Each Party unconditionally and irrevocably waives any objections
which they may have now or in the future to the jurisdiction of the New York
Courts including objections by reason of lack of personal jurisdiction, improper
venue, or inconvenient forum.

(e) The award shall be in writing, shall state the findings of fact and
conclusions of law on which it is based, shall be final and binding and shall be
the sole and exclusive remedy between the Parties regarding any claims,
counterclaims, issues, or accounting presented to the arbitral tribunal. The
arbitration shall be governed by the United States Arbitration Act, 9 U.S.C. § 1
et seq., and judgment upon any award may be entered in any court having
jurisdiction.

(f) The Parties will bear equally all fees, costs, disbursements and other
expenses of the arbitration, and each Party shall be solely responsible for all
fees, costs, disbursements and other expenses incurred in the preparation and
prosecution of their own case; provided that in the event that a Party fails to
comply with the orders or decision of the arbitral tribunal, then such
noncomplying Party shall be liable for all costs and expenses (including
attorneys fees) incurred by the other Party in its effort to obtain either an
order to compel, or an enforcement of an award, from a court of competent
jurisdiction.

 

37.



--------------------------------------------------------------------------------

(g) The arbitral tribunal shall have the authority, for good cause shown, to
extend any of the time periods in this arbitration provision either on its own
authority or upon the request of any of the Parties. The arbitral tribunal shall
be authorized in its discretion to grant pre-award and post-award interest at
commercial rates. The arbitral tribunal shall have no authority to award
punitive, exemplary or multiple damages or any other damages not measured by the
prevailing Parties’ actual damages. The arbitral tribunal shall have the
authority to order specific performance or to issue any other type of temporary
or permanent injunction.

(h) All notices by one Party to the other in connection with the arbitration
shall be in accordance with the provisions of Section 11.3 hereof, except that
all notices for a demand for arbitration made pursuant to this Article XI must
be made by personal delivery or receipted overnight courier. This agreement to
arbitrate shall be binding upon the successors and permitted assigns of each
Party. This Agreement and the rights and obligations of the Parties shall remain
in full force and effect pending the award in any arbitration proceeding
hereunder.

[Remainder of page intentionally left blank]

 

38.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

 

CITIGROUP INC. By:   /s/ Michael L. Corbat   Name:   Michael L. Corbat   Title:
  Authorized Signatory PRIMERICA, INC. By:   /s/ Peter W. Schneider   Name:  
Peter W. Schneider   Title:   Executive VP and Secretary